Citation Nr: 1341042	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  12-30 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for lichen planus with secondary folliculitis.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from March 1965 to March 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

The  issue of service connection for a right hand disability (other than residuals of burn injury) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See July 2013 Response to BVA Letter Dated June 13, 2013).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

On November 2012 VA skin disease examination, the Veteran reported that although she continued to have constant itching and burning dysesthesias "which are very disconcerting," she had not had a "major rash outbreak since last year."  (She had had minor outbreaks occasionally, none recently.)  When evidence reflects that a disability has a history of remission and recurrence, the duty to assist requires that any examination be given during an active stage of the condition.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  Further, the November 2012 examination report shows that the Veteran's treatment with topical corticosteroids is "constant/near-constant," however, it is unclear whether such treatment is "systemic."  Hence, the examination is inadequate for rating purposes, and corrective action to secure an adequate examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.)

The record also suggests that the medical evidence is incomplete.  The Veteran's claim for increase was received in August 2010 and she was afforded VA skin disease examinations in November 2010 and November 2012.  However, although the January 2013 supplemental statement of the case shows that VA treatment records dated upto to January 2013 were reviewed, such treatment records are not associated with the record (including in Virtual VA).  Updated records of any VA and/or private treatment the Veteran may have received are likely to contain pertinent information (and VA records are constructively of record) and must be secured.

The Veteran's attorney has also indicated in a May 2013 written statement that the Veteran is "entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) because her condition markedly interferes with her ability to work and her activities of daily living."  Hence, the possibility of referral for extraschedular must be considered and addressed on remand.  See 38 C.F.R. § 3.321(b)(1).

Notably, staged ratings may be appropriate in a claim for increase when the factual findings show distinct time periods when the disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of any (and all) records of treatment the Veteran received for her skin complaints since August 2009, one year prior to the date of receipt of her claim for increase.

2.  After completion of the above, the Veteran should be scheduled for another VA examination to ascertain the severity of her service-connected lichen planus with secondary folliculitis, preferably during a time when it is symptomatic or flaring up.  The claims file (to include this remand) should be made available to the examiner for review in conjunction with the examination.  The examiner should elicit from the Veteran and record a complete medical history.  The examiner should:

a)  Report all manifestations and symptoms of the lichen planus with secondary folliculitis, to include describing the full extent of skin changes during activity.  

b)  Report the percentage of the entire body affected by the skin disorder and report the percentage of the exposed areas of the body affected by the skin disorder.

c)  The examiner should document the treatment for the skin disorder, including the duration and frequency of use of any systemic therapy such as corticosteroids or other immunosuppressive drugs.  The examiner should render an opinion as to whether the use of a topical corticosteroid is systemic therapy.  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data, as appropriate.

3.  After completion of the foregoing, review the record and readjudicate the claim (to include consideration of whether "staged" ratings are warranted and whether referral for extraschedular consideration is indicated).  If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



